Exhibit 10.2.1

      Revision 1 to Amendment No. 60 (CA)
SOW:
       No
ü Yes

(NEUSTAR LOGO) [w77295w7729501.gif]
REVISION 1
TO
STATEMENT OF WORK
FOR
CANADIAN VIRTUAL POINT OF PRESENCE ACCESS TO
NPAC/SMS PRODUCTION COMPUTER SYSTEM AND NPAC/SMS
DISASTER RECOVERY COMPUTER SYSTEM
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBER
PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
Page 1
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Revision 1 to Amendment No. 60 (CA)
SOW:
       No
ü Yes

REVISION 1
TO
STATEMENT OF WORK NO. 60 (CA)
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBER PORTABILITY
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
Canadian Virtual Point of Presence Access to NPAC/SMS Production Computer
System and NPAC/SMS Disaster Recovery Computer System
1. PARTIES
This Revision 1 (the “Revision”) to Statement of Work No. 60(CA) (the “Statement
of Work” or “SOW”) is entered into pursuant to Article 13 and Article 30 of, and
upon execution shall be a part of, the Contractor Services Agreement for Number
Portability Administration Center/Service Management System (the “Master
Agreement”) by and between NeuStar, Inc., a Delaware corporation (“Contractor”)
and the Canadian LNP Consortium Inc., a corporation incorporated under the laws
of Canada (the “Customer”).
2. EFFECTIVENESS
This Revision shall be effective as of and only upon execution of this Revision
by Contractor and Customer (the “Effective Date”). The number in the upper
left-hand corner refers to this Revision. Undefined capitalized terms used
herein shall have the meanings ascribed by the Master Agreement.
3. REVISIONS
The second paragraph of Section 3.1 of SOW No. 60(CA) is hereby deleted in its
entirety and replaced with the following:
Contractor shall notify the Customer in writing, at least ten (10) Business Days
prior to the effective date, of any extension, renewal or other modification of
the existing terms with Allstream, the underlying provider of VPOP services, and
any other service terms with any other underlying provider with whom Contractor
may enter into an agreement in substitution for the agreement with Allstream,
regarding virtual point of presence (VPOP) services under this SOW.
Notwithstanding the foregoing, Contractor shall not effect any such extension,
renewal, or other modification, or enter into arrangements with any other
underlying provider, to the extent any of the foregoing would impact any of
Customer’s rights hereunder in any way, without obtaining Customer’s prior
written consent.
Page 2
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Revision 1 to Amendment No. 60 (CA)
SOW:
       No
ü Yes

Article 5 of SOW No. 60(CA) is hereby deleted in its entirety and replaced with
the following:
5. PROJECT SCHEDULE AND SOW TERM
Contractor shall provide the Additional Services contemplated under this SOW
until the earlier of (a) November 15, 2010 and (b) termination or expiration of
the Master Agreement (the “SOW Term”). This SOW will renew automatically for
additional twelve-month periods on the same terms and conditions set forth
herein at the then-current underlying costs (including any such costs that
result in a Monthly Recurring Charge or Non-Recurring Fee) (and in accordance
with Exhibit O of the Master Agreement) incurred by Contractor for the
Additional Services, unless Customer provides notice of its intention not to
renew this SOW no later than sixty (60) days prior to the expiration of the
then-current SOW Term, and provided that Contractor notifies Customer of such
underlying costs no less than one hundred twenty (120) days prior to such
renewal date.
Except for the replacement of Section 3.1 and Article 5 of the SOW as set forth
immediately above, all other terms of the SOW shall remain in full force and
effect.
4. APPLICABLE DOCUMENTS

    The following internal documents are applicable to the Additional Services
contemplated under the SOW, as amended by this Revision:

     
N/A
  Functional Requirements Specifications
 
   
N/A
  Requirements Traceability Matrix
 
   
N/A
  External Design
 
   
N/A
  System Design
 
   
N/A
  Detailed Design
 
   
N/A
  Integration Test Plan
 
   
N/A
  System Test Plan
 
   
N/A
  Software Quality Assurance Program Report
 
   
ü
  User Documentation
 
   
N/A
  Software Configuration Management Plan
 
   
N/A
  Standards and Metrics
 
   

5. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by the SOW, as
amended by this Revision:

     
None
  Master Agreement
 
   
None
  Exhibit B Functional Requirements Specification
 
   
None
  Exhibit C Interoperable Interface Specification
 
   

Page 3
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Revision 1 to Amendment No. 60 (CA)
SOW:
       No
ü Yes

     
ü
  Exhibit E Pricing Schedules
 
   
None
  Exhibit F Project Plan and Test Schedule
 
   
None
  Exhibit G Service Level Requirements
 
   
None
  Exhibit H Reporting and Monitoring Requirements
 
   
None
  Exhibit I Key Personnel
 
   
None
  Exhibit J User Agreement Form
 
   
None
  Exhibit K External Design
 
   
None
  Exhibit L Infrastructure/Hardware
 
   
None
  Exhibit M Software Escrow Agreement
 
   
None
  Exhibit N System Performance Plan for NPAC/SMS Services
 
   
ü
  Exhibit O Statement of Work Cost Principles
 
   

6. CONTINUATION OF MASTER AGREEMENT AND USER AGREEMENT
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this Revision. From
and after the Effective Date, the SOW, as amended by this Revision, shall be a
part of the Master Agreement and, as such, shall be subject to the terms and
conditions therein.
7. MISCELLANEOUS
     7.1 Counterparts
This Revision may be executed in two or more counterparts and by different
Parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
     7.2 Entire Agreement
This Revision sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]
Page 4
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Revision 1 to Amendment No. 60 (CA)
SOW:
       No
ü Yes

IN WITNESS WHEREOF, the undersigned have executed and delivered this Revision 1
to SOW No. 60(CA):

          CONTRACTOR: NeuStar, Inc.
      Signature:   /s/ Michael O’Connor         Name:   Michael O’Connor      
Title:   VP-Customer Relations         

Date: Nov. 23, 2009

          CUSTOMER: Canadian LNP Consortium Inc.
      Signature:   /s/ JR SARRAZIN         Name:   JR SARRAZIN        Title:  
PRESIDENT & CEO         

Date: NOV 17, 2009
Page 5
CONFIDENTIAL

 